Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-23, and 25 canceled
Claim 24 amended
Claims 24 and 26-30 pending

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sipila (PG Pub 2013/0089184 A1).
Consider Claim 24, Sipila teaches the process of forming radiation window (abstract), where the radiation window comprise layer 102 (etch stop layer) as a substrate while layer 102 is deposited onto the outer surface substrate (Fig. 4), where the substrate (102) is made of silicon nitride [0037], and layer 103 is Be layer grown of vapor process [0034]. Additionally, Sipila teaches growing the coating layer (103) simultaneously on the all/whole outer of surface (including two side surfaces under 106/105 layers, and a surface in middle region under the opening 104) on the outer side portion of the substrate (Fig. 4).

    PNG
    media_image1.png
    506
    814
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sipila (PG Pub 2013/0089184 A1) in view of Mariner (PG Pub 2004/0173161 A1).
Consider Claim 24, Sipila teaches the process of forming radiation window (abstract), where the radiation window comprise layer 901 (etch stop layer) as a substrate while layer 906 is deposited onto the outer surface substrate (Fig. 9), where the substrate (901) is made of silicon nitride [0071], and layer 906 is made of pyrolytic graphite [0076]. Additionally, Sipila teaches growing the coating layer (103) simultaneously on the all/whole outer of surface (including two side surfaces under 106/105 layers, and a surface in middle region under the opening 104) on the outer side portion of the substrate (Fig. 4). 

    PNG
    media_image1.png
    506
    814
    media_image1.png
    Greyscale

Sipila does not teach that pyrolytic graphite layer/coating layer is grown from a vapor phase.
However, Mariner is in the prior art of forming pyrolytic graphite (abstract), teaches the process of growing pyrolytic graphite layers (21 and 22) using as CVD process by pyrolyzing hydrocarbon gas such as methane [0025].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sipila with Mariner to grow coating layer (pyrolytic graphite) using vapor phase using CVD process, to provide with highly oriented polycrystalline graphite [0025].
Consider claims 26-28, the combined Sipila (with Mariner) teaches growing pyrolytic graphite/carbon layers (21 and 22) using as CVD process by pyrolyzing hydrocarbon gas such as methane (Marnier, [0025]).
Consider claim 29, the combined Sipila (with Mariner) teaches having mesh layer (905) between the substrate (901) and a coating layer (906) (Sipila, Fig. 9).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sipila (PG Pub 2013/0089184 A1) in view of Mariner (PG Pub 2004/0173161 A1), in further view of Wieser (WO 2004/097882 A1), and with Murarka (Silicon Dioxide, Nitride, and Oxynitride, used as evidentiary support).
Consider claim 30, the combined Sipila (with Mariner) teaches having an additional further layer (1101) between the substrate (901) and the mesh layer (905) (Sipila, Fig. 11, [0080]), where the further layer (1101) is a diffusion barrier layer (Sipila, [0082]).
The combined Sipila (with Mariner) does not teach that the further layer/diffusion layer is made from silicon nitride.
However, Wieser is in the art of forming membrane (10) that is transparent for electromagnetic radiation (such as irradiation window) having multi layers (abstract), teaches and irradiation window having coating layer (37) made of pyrolytic graphite on top of film (36) made of silicon nitride on top of mesh (3) (Fig. 3 and page 8, 3rd para).
Although Wieser does not show that silicon nitride acts as a diffusion barrier, however, Murarka shows that silicon nitride is useful as a diffusion barrier layer (page 1, right column, 6th Para).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sipila (with Mariner) with Wieser to form silicon nitride (as a diffusion barrier) between the mesh layer and the substrate, to provide with low emissivity of electromagnetic radiation (page 8, 3rd para).
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.

The applicant argued against the prior art of Sipila, on the ground that it is unclear as why the office action interpret the disclosure of Sipila’s substrate to have three surfaces (two side surfaces under 106/105 layers, and a surface in the middle region under the opening 104 mentioned by the office action), as there is only one surface of the substrate 102 facing toward the beryllium layer 103.
However, as the applicant indicated, the office action reasoning for having three different surfaces is the relationship between the surface and the adjacent layer, where two surfaces are covered and third surface in between is exposed.

The applicant argued against the prior art of Sipila, on the ground that the expression or new limitation “the whole outer surface of the substrate” is not met by only the surface of the substrate on one side of the substrate. Therefore, the designation of the side of the substrate 102 facing toward the beryllium layer 103 of Sipila as the “outer” surface of the substrate seems to be the office action’s own interpretation. The office action considered the surface of the substrate facing toward the beryllium layer 103 as that “outer surface” of the substrate and the opposite surface of the substrate facing toward layer 401 is considered as the “inner surface” of the surface, the office action have not specified why those surfaces of the substrate are labeled as such.
However, under the broad reasonable interpretation of the instant claim, the newly amended limitation of “the whole outer surface of the substrate” or the previously amended limitation of “all outer surfaces of the substrate” have the same indication that the surface/surfaces of interest is/are “outer” surface/surfaces. Therefore, for any outer surface there must be an “inner” surface, as this is where the office actions interpretation came from.

The applicant supplied an image as an attempt to how substrate 102 of the prior art of Sipila should be interpret the “outer surface” and the “inner surface” of the substrate using a single substrate with no layers attached to it from either side, stating that the coating on the “outer surface” should be understood as such.
However, a better understanding for the applicant’s representation is the applicant’s own drawings in figure 2 and figure 3, where the substrate 102 having mesh 202 is coated with layer 104, showing that not all surfaces of the substrate is coated with layer 104, as part of the substrate surface 102 is covered with mesh 104 is not coated with layer 104. Therefore, the “all/whole” surfaces of the substrate are not coated with layer 104. Furthermore, the applicant seems to argue, without clearly pointing out, that the intended idea is to have “both opposite surfaces of the substrate” to be coated simultaneously. 

    PNG
    media_image2.png
    395
    726
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    555
    697
    media_image3.png
    Greyscale

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718